230 U.S. 525 (1913)
OREGON RAILROAD & NAVIGATION COMPANY
v.
CAMPBELL, ET AL., CONSTITUTING THE RAILROAD COMMISSION OF OREGON.
No. 159.
Supreme Court of United States.
Argued April 8, 9, 1912.
Decided June 16, 1913.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF OREGON.
Mr. Maxwell Evarts, with whom Mr. W.W. Cotton was on the brief, for appellant.
Mr. Joseph N. Teal, with whom Mr. A.M. Crawford, Attorney General of Oregon, and Mr. Clyde B. Aitchison were on the brief, for appellees.
*534 MR. JUSTICE HUGHES delivered the opinion of the court.
This suit was brought to restrain the enforcement of an order of the Railroad Commission of Oregon, made April 22, 1908, prescribing maximum freight rates between Portland and other points on the complainant's lines, within the State, east of The Dalles. Demurrers to the bill, and to the amended bill, were sustained. 173 Fed. Rep. 957; 177 Fed. Rep. 318. And from the final decree dismissing the bill the complainant brings this appeal.
The arguments in support of the appeal are addressed to the question whether the order of the commission was an unconstitutional interference with interstate commerce.
*535 It appears from the bill, and from the order of the commission which was made a part of the bill, that the Portland Chamber of Commerce had complained of the complainant's freight tariff and had petitioned the commission to establish reasonable rates for transportation from Portland to points in Oregon. After hearing, the commission found that the existing rates were unreasonably high, ordered their discontinuance and determined the just and reasonable rates to be charged in their stead.
It is insisted that the order applied to interstate traffic, that is, to traffic originating outside the State and still moving, on its transportation from Portland to other points in the State, in interstate commerce. The court below did not so construe the order, and we do not so construe it. The Railroad Commission of Oregon had no power to fix rates for interstate transportation, or any part of it, and we find no ground for the conclusion that it attempted to do so. The order must be taken as applicable solely to intrastate transportation. And, in this view, so far as the averments of the bill attack the order as one which by its terms relates to property transported in interstate commerce, they are insufficient to entitle the complainant to relief.
Whether the order governs particular shipments must depend on the facts of each case, that is, upon the question whether the traffic is interstate or intrastate. If it were sought to compel the application of the intrastate rate to goods which were properly to be regarded as moving in interstate commerce, the complainant would have its remedy. But it would be necessary to show the actual conditions and that the order, although valid in its proper operation, was being misapplied with respect to particular transactions. The bill failed to make a case of this sort. Upon this point the court below said: "If the order be valid, as it is held to be, then all shipments or commerce which are intrastate in character must be controlled by *536 the order; all that are not are not affected by it. If question arises as to any particular shipment or any particular commodity to be moved, or in process of transportation, it might be settled by carrying the matter to the commission; or, if the commission unlawfully exacts the state rate upon interstate traffic, I see no reason why it may not be enjoined in any court of competent jurisdiction. These special cases must necessarily be determined as they arise, as it is impossible, by a general decree, to determine in advance what specific commodities and the transportation thereof constitute interstate and what intrastate commerce." 177 Fed. Rep. 318, 320.
We are of the opinion that the ruling was right.
Assuming that the order applies exclusively to intrastate transportation, the question with respect to asserted interference with interstate commerce by reason of the relation of intrastate rates to interstate rates is essentially the same as that presented in the Minnesota Rate Cases, ante, p. 352, and the same conclusion must be reached.
Other questions are raised by the assignments of error, but they are not pressed in argument and require no discussion.
Decree affirmed.